Motion Granted; Dismissed and Memorandum Opinion filed June 26, 2014.




                                             In The

                        Fourteenth Court of Appeals

                                    NO. 14-14-00436-CV

                 GRAHAM R. WILLIAMS, HERBERT H. PRATT
                    AND ZICIX CORPORATION, Appellants

                                                V.
                       MAZUMA HOLDING CORP., Appellee

                       On Appeal from the 125th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2012-50613

                 MEMORANDUM                               OPINION
       On June 5, 2014, appellants filed a notice of appeal from the denial by
operation of law of their motion to dismiss pursuant to Chapter 27 of the Texas
Civil Practice and Remedies Code. See Tex. Civ. Prac. & Rem. Code § 27.008(a).
On June 19, 2014, appellants filed an unopposed motion to dismiss the appeal. See
Tex. R. App. P. 42.1. The motion is granted.1

       1
         Appellants’ request for a partial refund of the deposit paid to the Harris County District
Clerk for preparation of the Clerk’s Record must be directed to that office.
      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Christopher, Jamison, and McCally.




                                        2